DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 28 January 2022, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 14 August 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710689595 application as required by 37 CFR 1.55.


Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
See claims 7 and 9-11.

Claim 16 us objected to because of the following informalities:  “and performing operation” appears as though it should be “and performing an operation”, or similar; while “obtain and an output neuron” should be “obtain an output neuron”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 10, 14, and 16-18 of U.S. Patent No. 10,657,439 in view of Ambardekar (US Provisional Application No. 62/486432 – published as US 2018/0300603 – the provisional application is cited in the rejections below).

As per claim 1, the claim is compared with claim 1 of U.S. Patent No. 10,657,439 —whereas the differences between the instant application and the copending application have been highlighted—as follows: 
Instant Application
U.S. Patent No. 10,657,439
A processing device, comprising: a control unit configured to receive an instruction and decode the instruction to generate search and control information and operation control information;
An operation device, comprising: an instruction control unit configured to decode a received instruction and generate lookup control information;
a lookup table unit configured to receive the search and control information, a weight dictionary, and a weight codebook, and perform a table lookup operation on the weight dictionary and the weight codebook to obtain a quantized weight according to the search and control information;
a lookup table unit configured to identify output neurons in an operation codebook according to the lookup control information and a received weight dictionary, a neuron dictionary, an operation codebook, weights, and input neurons
and an operation unit configured to receive the operation control information and an input neuron, perform an operation on the quantized weight and the input neuron according to the operation control information to obtain an output neuron, and output the output neuron.


Ambardekar teaches to obtain a quantized weight according to the search and control information [instructions are executed to perform neural network operations (pg. 2, see also pgs. 11-12, 16, etc.) including using fast weight lookup hardware (FWLH) to convert weight indices to rows and a fast weight lookup table (FWLT) (the weight dictionary and weight codebook), to store the quantized weights, where during the execution of a neuron compute operation requiring a weight value, an index is used to reference a specific vector of weight values in a VQ table in the FWLT that are used for computations (pgs. 34-36 including the figure showing the neural processor and the table of codebook depths, etc.)]; and an operation unit configured to receive the operation control information and an input neuron, perform an operation on the quantized weight and the input neuron according to [processing units for performing the neuron operations on the quantized weights and input data and producing an output (pgs. 16-17, see also pgs. 9, 26, etc.)].
Patent ‘439 and Ambardekar are analogous art, as they are within the same field of endeavor, namely neural network processing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include quantized weights in the FWLT and FWLH (weight codebook and weight dictionary) and to include an operation unit to execute the instructions, as taught by Ambardekar, for the weights in the weight codebook and weight dictionary being operated on by instruction in the system claimed in Patent ‘439.
Ambardekar provides motivation as [utilizing the FWLH and FWLT with quantized weights reduces memory storage and transfers sizes (pgs. 32 and 36, etc.) while the operation unit is necessary to perform the instruction operations to realize the neural network (pg. 2, etc.)].

As per claim 2, see claim 3 of U.S. Patent No. 10,657,439.

As per claim 3, see claim 6 of U.S. Patent No. 10,657,439.

As per claim 4, see claim 3 of U.S. Patent No. 10,657,439.

[instructions and data, including weight data, may be stored in a main/general memory (Ambardekar: pg. 4 for instructions and data in general, pg. 33 for weight data, etc.)].

As per claim 6, Patent ‘439/Ambardekar teaches wherein the operation unit includes: a first operation part configured to multiply the weight and the input neuron; and/or a second operation part including one or a plurality of adders configured to add the weight and input neuron by one or a plurality of adders; and/or a third operation part configured to perform a nonlinear function on the weight and the input neuron, where the nonlinear function includes an active function, and the active function includes sigmoid, tanh, relu and/or softmax; and/or a fourth operation part configured to perform a pooling operation on the weight and the input neuron, where the pooling operation includes average pooling, maximum pooling, and/or median pooling, and the weight includes an unquantized weight and/or a quantized weight [the processor includes multiple computation units performing neuron operations including multiply, add, max, accumulate, etc. (Ambardekar: pg. 26, see also pgs. 9, 16-17, 46, etc.)].

As per claim 8, see the rejection of claim 1, above, and claim 10 of U.S. Patent No. 10,657,439.

As per claim 9, see claim 14 of U.S. Patent No. 10,657,439.

As per claim 10, see claim 14 of U.S. Patent No. 10,657,439.

As per claim 11, see claim 16 of U.S. Patent No. 10,657,439.

As per claim 12, see claim 10 of U.S. Patent No. 10,657,439.

As per claim 13, see claim 10 of U.S. Patent No. 10,657,439.

As per claim 14, see claim 17 of U.S. Patent No. 10,657,439.

As per claim 15, see claim 18 of U.S. Patent No. 10,657,439.

As per claim 16, Patent ‘439/Ambardekar teaches receiving an unquantized weight, and performing operation on the unquantized weight and the input neuron to obtain and an output neuron and output the output neuron [a pipelined processor fetches instructions and data and executes instructions to perform neuron operations on neuron data using the weights (Ambardekar: pg. 2 regarding instruction and data transfers/fetching; see also pgs. 8-9 and 11-12 regarding execution of instructions by a controller; pgs. 16-17 for neuron operations; etc.) where weight quantization may be enabled or disabled for specific NN layers (Ambardekar: pg. 37, etc.)].



As per claim 18, Patent ‘439/Ambardekar teaches wherein one or a plurality of adders are configured to add the weight and input neuron [the processor includes multiple computation units performing neuron operations including multiply, add, max, accumulate, etc. (Ambardekar: pg. 26, see also pgs. 9, 16-17, 46, etc.) which can include using a MAC unit (Ambardekar: pg. 47, etc.)].

As per claim 20, see the rejection of claim 1, above.


Claims 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 16, and 17 of U.S. Patent No. 10,657,439 in view of Ambardekar (US Provisional Application No. 62/486432 – published as US 2018/0300603 – the provisional application is cited in the rejections below) and further in view of Deisher (US 2014/0300758).

As per claim 7, Patent ‘439/Ambardekar claims the processing device of claim 11, as described above.
While Patent ‘439/Ambardekar teaches using a MAC unit/adder (see above) it does not explicitly teach wherein the second operation part includes a plurality of adders, and the plurality of adders constitute an adder tree to realize an addition of the weight and the input neuron step by step
 [the weighted inputs are then summed in an accumulator section of the MAC formed of an adder tree (para. 0081, etc.)].
Patent ‘439/Ambardekar and Deisher are analogous art, as they are within the same field of endeavor, namely neural network acceleration.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the adder tree in the MAC, as taught by Deisher, in the MAC unit in the system taught by Patent ‘439/Ambardekar.
Deisher provides motivation as [the adder tree in the MAC may be used so that sufficient adder operations may be performed to realize an entire sum, or may be pipelined to maintain throughput if cycle time is too low (para. 0081, etc.)].

As per claim 19, Patent ‘439/Ambardekar claims the processing method of claim 18, as described above.
While Patent ‘439/Ambardekar teaches using a MAC unit/adder (see above) it does not explicitly teach wherein a plurality of adders constitute an adder tree to realize an addition of the weight and input neuron step by step
Deisher teaches wherein a plurality of adders constitute an adder tree to realize an addition of the weight and input neuron step by step [the weighted inputs are then summed in an accumulator section of the MAC formed of an adder tree (para. 0081, etc.)].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the adder tree in the MAC, as taught by Deisher, in the MAC unit in the system taught by Patent ‘439/Ambardekar.
Deisher provides motivation as [the adder tree in the MAC may be used so that sufficient adder operations may be performed to realize an entire sum, or may be pipelined to maintain throughput if cycle time is too low (para. 0081, etc.)].


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 

Claims 7, 9-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered are as follows:
(A) the breadth of the claims;
(B) the nature of the invention;
(C) the state of the prior art;
(D) the level of one of ordinary skill;
(E) the level of predictability in the art;
(F) the amount of direction provided by the inventor;
(G) the existence of working examples;
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claim 13 fail(s) to comply with the enablement requirement, as the specification does not describe how the claimed subject matter is achieved.  Namely, the specification does not describe how a single neural network dedication instruction includes all of a control instruction (to control an execution process), a data transfer 
Regarding factor (A), the breadth of the claim is fairly narrow as to the type of operations involved, although it does not specify specific operations (add, branch, load, etc.); this weighs against enablement.
Regarding factor (B), the nature of the invention is related to a neural network accelerator including specific units and instructions; this does not weight toward or against enablement.
Regarding factor (C), the prior art, including that cited, includes various neural network accelerators, including specialized instructions and units; this weighs toward enablement.
Regarding factor (D), the level of ordinary skill in the art would be familiar with neural network accelerators; this weighs toward enablement.

Regarding factor (F), the inventor has provided a description in the specification that essentially similar in scope as that given in the claim (see, e.g., pgs. 19, 20, and 26 of the specification); this weighs against enablement.
Regarding factor (G), the inventor has not provided any working examples of a single instruction containing all of the listed instructions; this weighs against enablement
Regarding factor (H), as the inventor has not provided any working examples, the quantity of experimentation needed to make or use the claimed invention is necessarily high; this weighs against enablement.
Considering these factors, and the evidence as a whole, the claim fails to comply with the enablement requirement.
Claim 9 depends upon claim 13, and thus includes the aforementioned limitation(s).


Claim 14 fail(s) to comply with the enablement requirement, as the specification does not describe how the claimed subject matter is achieved.  Namely, the specification does not describe how a single neural network dedication instruction includes at least a Cambricon instruction (composed of operation code and operand) and the Cambricon instruction includes all of a Cambricon control instruction (including a jump instruction and a conditional branch instruction), a Cambricon data transfer 
Regarding factor (A), the breadth of the claim is fairly narrow as to the type of operations involved; this weighs against enablement.
Regarding factor (B), the nature of the invention is related to a neural network accelerator including specific units and instructions; this does not weight toward or against enablement.
Regarding factor (C), the prior art, including that cited, includes various neural network accelerators, including specialized instructions and units; this weighs toward enablement.

Regarding factor (E), the level of predictability in the art includes deterministic outputs, but varying levels of performance depending on the dataset; this weighs toward enablement
Regarding factor (F), the inventor has provided a description in the specification that essentially similar in scope as that given in the claim (see, e.g., pgs. 20-21 and 26-28 of the specification); this weighs against enablement.
Regarding factor (G), the inventor has not provided any working examples of a single instruction containing all of the listed instructions; this weighs against enablement
Regarding factor (H), as the inventor has not provided any working examples, the quantity of experimentation needed to make or use the claimed invention is necessarily high; this weighs against enablement.
Considering these factors, and the evidence as a whole, the claim fails to comply with the enablement requirement.
Claims 7, 10, 11, and 15 depend upon claim 14, and thus include the aforementioned limitation(s).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitations “the processing device of claim 11” and "the second operation part" in line 1.  There is insufficient antecedent basis for these limitations in the claim. It appears as though claim 7 is intended to depend from claim 6, and not claim 11.

Claim 17 recites the limitation "the weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 depend upon claim 17, and thus include the aforementioned limitation(s).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, 12, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ambardekar (US Provisional Application No. 62/486432 – published as US 2018/0300603 – the provisional application is cited in the rejections below).

As per claim 1, Ambardekar teaches a processing device, comprising: a control unit configured to receive an instruction and decode the instruction to generate search and control information and operation control information [a pipelined processor fetches and executes instructions using a controller and causing data transfer operations or data operand operations (pg. 2 regarding instruction and data transfers/fetching; see also pgs. 8-9 and 11-12 regarding execution of instructions by a controller); where determining the appropriate operation to execute for the instruction is decode]; a lookup table unit configured to receive the search and control information, a weight dictionary, and a weight codebook, and perform a table lookup operation on the weight dictionary and the weight codebook to [instructions are executed to perform neural network operations (pg. 2, see also pgs. 11-12, 16, etc.) including using fast weight lookup hardware (FWLH) to convert weight indices to rows and a fast weight lookup table (FWLT) (the weight dictionary and weight codebook), to store the quantized weights, where during the execution of a neuron compute operation requiring a weight value, an index is used to reference a specific vector of weight values in a VQ table in the FWLT that are used for computations (pgs. 34-36 including the figure showing the neural processor and the table of codebook depths, etc.)]; and an operation unit configured to receive the operation control information and an input neuron, perform an operation on the quantized weight and the input neuron according to the operation control information to obtain an output neuron, and output the output neuron [processing units for performing the neuron operations on the quantized weights and input data and producing an output (pgs. 16-17, see also pgs. 9, 26, etc.)].

As per claim 2, Ambardekar teaches a pre-processing unit configured to pre-process external input information to obtain the input neuron, the weight dictionary, the weight codebook, and the instruction [the weights used for the neuron calculations by the instructions and stored in the FWLT and FWLH are first quantized, converting contiguous segments of weight values into vectors of an arbitrary length and assigning the vector an index (pg. 34, etc.)]; a storage unit configured to store the input neuron, the weight dictionary, the weight codebook, and the instruction and receive the output neuron [instructions and data, including weight data, may be stored in a main/general or local memory (pg. 4 for instructions and data in general, pg. 33 for weight data, etc.) where the quantized weights for the FWLT and FWLH may be in local memory or cache, or main/general memory (caching unit or storage unit) (pgs. 33 and 35, etc.)]; a caching unit configured to cache the instruction, the input neuron, the output neuron, the weight dictionary, and the weight codebook [the neuron data and weights may be stored in cache (pgs. 28-29, etc.) where the quantized weights for the FWLT and FWLH may be in local memory or cache, or main/general memory (caching unit or storage unit) (pgs. 33 and 35, etc.)]; and a DMA (direct memory access) unit configured to read/write data or instructions between the storage unit and the caching unit [a DMA controls moves from one memory to another, including instructions and data (pgs. 2-4, 48, etc.)].

As per claim 5, Ambardekar teaches wherein the storage unit is configured to store an unquantized weight, which is directly output to the operation unit [instructions and data, including weight data, may be stored in a main/general memory (pg. 4 for instructions and data in general, pg. 33 for weight data, etc.)].

As per claim 6, Ambardekar teaches wherein the operation unit includes: a first operation part configured to multiply the weight and the input neuron; and/or a second operation part including one or a plurality of adders configured to add the weight and input neuron by one or a plurality of adders; and/or a third operation part configured to perform a nonlinear function on the weight and the input neuron, where the nonlinear function includes an active function, and the active function includes sigmoid, tanh, relu [the processor includes multiple computation units performing neuron operations including multiply, add, max, accumulate, etc. (pg. 26, see also pgs. 9, 16-17, 46, etc.)].

As per claim 8, Ambardekar teaches a processing method, comprising: receiving an input neuron, a weight dictionary, a weight codebook and an instruction [a pipelined processor fetches instructions and data and executes instructions to perform neuron operations on neuron data (pg. 2 regarding instruction and data transfers/fetching; see also pgs. 8-9 and 11-12 regarding execution of instructions by a controller; pgs. 16-17 for neuron operations; etc.) while utilizing a fast weight lookup hardware (FWLH) to convert weight indices to rows and a fast weight lookup table (FWLT)) to store the quantized weights (the weight dictionary and weight codebook) (pgs. 34-36 including the figure showing the neural processor and the table of codebook depths, etc.)]; decoding the instruction to generate search and control information and operation control information [pipelined processor fetches and executes instructions using a controller and causing data transfer operations or data operand operations (pg. 2 regarding instruction and data transfers/fetching; see also pgs. 8-9 and 11-12 regarding execution of instructions by a controller); where determining the appropriate operation to execute for the instruction is decoding]; and looking up the weight dictionary and the [utilizing a fast weight lookup hardware (FWLH) to convert weight indices to rows and a fast weight lookup table (FWLT)) to store the quantized weights (the weight dictionary and weight codebook) (pgs. 34-36 including the figure showing the neural processor and the table of codebook depths, etc.)], and performing an operation on the quantized weight and the input neuron according to the operation control information to obtain an output neuron and output the output neuron [processing units for performing the neuron operations on the quantized weights and input data and producing an output (pgs. 16-17, see also pgs. 9, 26, etc.)].

As per claim 12, Ambardekar teaches wherein the instruction is a neural network dedicated instruction [the processor includes multiple computation units performing neuron operations including multiply, add, max, accumulate, etc. (pg. 26, see also pgs. 9, 16-17, 46, etc.)].

As per claim 16, Ambardekar teaches receiving an unquantized weight, and performing operation on the unquantized weight and the input neuron to obtain and an output neuron and output the output neuron [a pipelined processor fetches instructions and data and executes instructions to perform neuron operations on neuron data using the weights (pg. 2 regarding instruction and data transfers/fetching; see also pgs. 8-9 and 11-12 regarding execution of instructions by a controller; pgs. 16-17 for neuron operations; etc.) where weight quantization may be enabled or disabled for specific NN layers (pg. 37, etc.)].

As per claim 17, see the rejection of claim 6, above.

As per claim 18, Ambardekar teaches wherein one or a plurality of adders are configured to add the weight and input neuron [the processor includes multiple computation units performing neuron operations including multiply, add, max, accumulate, etc. (pg. 26, see also pgs. 9, 16-17, 46, etc.) which can include using a MAC unit (pg. 47, etc.)].

As per claim 20, see the rejection of claim 1, above, wherein Ambardekar also teaches an electronic device including the processing device [the neural network hardware system may be part of a system on chip including other systems or multiple NN’s (pg. 32, see also pgs. 28, 37, 46, etc.)]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambardekar (US Provisional Application No. 62/486432 – published as US .

As per claim 3, Ambardekar teaches the processing device of claim 2, as described above.
While Ambardekar teaches pre-processing in the form of quantization (see above) it does not explicitly teach wherein pre-processing external input information includes: segmentation, Gaussian filter, binarization, regularization, and/or normalization.
Deisher teaches wherein pre-processing external input information includes: segmentation, Gaussian filter, binarization, regularization, and/or normalization [the neural network data may be preprocessed including normalization (para. 0037, etc.)].
Ambardekar and Deisher are analogous art, as they are within the same field of endeavor, namely neural network acceleration including quantization.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the pre-processing taught by Deisher, in the pre-processing in the system taught by Ambardekar.
Deisher provides motivation as [a front-end unit may perform various types of pre-processing on the data for neural network acceleration to improve cost, size, and power usage, etc. (paras. 0036-37, etc.)].

[the neuron data may be stored in cache (pgs. 28-29, etc.)].
While Ambardekar teaches fetching instructions from a memory and storing various data in caches (see above) it does not explicitly teach an instruction caching unit configured to cache the instruction.
Deisher teaches an instruction caching unit configured to cache the instruction [the processor performing NN operations may include a separate instruction cache (para. 0266, etc.)].
Ambardekar and Deisher are analogous art, as they are within the same field of endeavor, namely neural network acceleration including quantization.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the instruction cache taught by Deisher in the caches in the system taught by Ambardekar.
Because both Ambardekar and Deisher teach systems utilizing neural network accelerators to perform NN related instruction processing, it would have been obvious to one of ordinary skill in the art to include the instruction cache taught by Deisher in the caches in the system taught by Ambardekar, to achieve the predictable result of improving instruction fetch times.

As per claim 19, Ambardekar teaches the processing method of claim 18, as described above.

Deisher teaches wherein a plurality of adders constitute an adder tree to realize an addition of the weight and input neuron step by step [the weighted inputs are then summed in an accumulator section of the MAC formed of an adder tree (para. 0081, etc.)].
Ambardekar and Deisher are analogous art, as they are within the same field of endeavor, namely neural network acceleration including quantization.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the adder tree in the MAC, as taught by Deisher, in the MAC unit in the system taught by Ambardekar.
Deisher provides motivation as [the adder tree in the MAC may be used so that sufficient adder operations may be performed to realize an entire sum, or may be pipelined to maintain throughput if cycle time is too low (para. 0081, etc.)].


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (Cambricon: An Instruction Set Architecture for Neural Networks, June 2016, pgs. 393-405) – discloses various Cambricon instructions for NN’s.
Lane et al. (Squeezing Deep Learning into Mobile and Embedded Devices, July 2017, pgs. 82-88) and Kim (US 2015/0332690) – disclose systems using a weight codebook and dictionary.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128